COURT OF APPEALS FOR THE
                          FIRST DISTRICT OF TEXAS AT HOUSTON

                             ORDER ON MOTION FOR REHEARING

Appellate case name:     Texas Department of Public Safety v. Danish Mahmood Shaikh

Appellate case number:   01-11-00441-CV

Trial court case number: 10-CCV-043005

Trial court:             County Court at Law No 2 of Fort Bend County, Texas

Date motion filed:       March 1, 2013

Party filing motion:     Appellee

       It is ordered that the motion for rehearing is (X) DENIED ( ) GRANTED.


Judge’s signature: /s/ Evelyn V. Keyes
                    Acting individually   x Acting for the Court

Panel consists of: Justices Keyes, Massengale, and Brown


Date: May 3, 2013